DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 26 July 2022 have been entered. Claims 1 and 4-8 remain pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP 2012209161 A) (provided in Information Disclosure Statement filed by Applicant on 02 March 2020) (references herein made with respect to English Machine Translation attached) in view of Kim et al. (US 20160043403 A1) and further in view of Kano et al. (US 20150079470 A1).

Regarding claim 1, Ito discloses a positive electrode comprising a positive electrode mixture formed by mixing a positive electrode active material, a conductive material, and a binder [0011]. The conductive material is preferably formed from two or more types of conductive materials, such as graphite, acetylene black, carbon black, Ketjen black, carbon fibers, etc. [0014]. 
Ito teaches that producing a positive electrode having an appropriate ratio of conductive material to active material, an appropriate porosity, and an appropriate pore diameter results in enhanced battery output characteristics and cycle durability [0006]. For example, optimizing the aforementioned parameters results in smoother movement of lithium ions (an increased ionic conductivity) and also accommodates expansion and contraction during the cycling of the battery [0008]. Ito further teaches that the appropriate ranges of the parameters above include a porosity between 25% and 55%, an amount of conductive material ranging from 2 parts by mass to 15 parts by mass with respect to 100 parts by mass of active material, and a peak pore diameter between 1 µm and 2 µm [0007].
Ito teaches that the method for adjusting the pore distribution, including porosity and peak pore diameter, is not particularly limited, but may include modifying the shape and diameter of the active material, the conductive material, and the pressure during press molding [0019]. Additionally, Ito teaches that using two types of conductive materials having different shapes and dimensions allows for the porosity and pore diameter of the positive electrode mixture to be more easily adjusted to desired ranges [0014]. 
In one embodiment (Example 1), Ito discloses that the conductive material is comprised of carbon black as particulate conductive material A and flat graphite as a plate-shaped conductive material B [0027]. The carbon black and graphite materials used have particle diameters of 25 nm and 4-5 µm, respectively [0027]. The positive active material, carbon black, flat graphite, and a PVDF binder were mixed in a ratio of 84 : 3.0 : 3.4 : 3.4, respectively [0027]. The weight ratio of flat graphite to carbon black corresponds with the claimed ratio of C1/C2 and therefore, Ito discloses a ratio C1/C2 of approximately 1.13.
 Ito further discloses logarithmic differential pore volume distribution data for Example 1 in Fig. 2. The pore distribution is reported with two values, VS, which represents the volume of pores having a diameter between 0.01 and 0.1 µm, and VL, which represents the volume of pores having a diameter between 0.1 and 1.0 µm (Fig. 3).
The examiner notes that the claimed value S1 corresponds with VL and S2 corresponds with VS when the pore distribution has a volume of 0 for particle diameters between 0 and 0.01 µm. In Examples 1-5 disclosed by Ito, the pore distribution has a volume of 0 for particle diameters between 0 and 0.01 µm and therefore, VS corresponds with the claimed value S2. Ito therefore discloses wherein the positive electrode has a ratio S1/S2 of approximately 8.2, as shown in the table in Fig. 3. 
Additionally, Ito discloses wherein the logarithmic differential pore volume distribution of Example 1 comprises a maximum value between 0.1 and 1.0 µm at approximately 0.18 cc/g and the value for 0.03 µm is approximately 0.03 cc/g. Therefore, Ito discloses a ratio P1/P2 of approximately 6, which reads on the claimed ratio of P1/P2.
Ito therefore reads on the claim limitations:
“An electrode comprising:
	an electrode mixture layer (positive electrode mixture of Example 1) containing an active material a conductive assistant,
the conductive assistant contains particles of a first carbon material (flat graphite) and particles of a second carbon material (carbon black);
the particles of the first carbon material having an average particle size d1 within a range of 4 µm or more and less than 7 µm (particle diameter of 4 to 5 µm),
wherein, in a logarithmic differential pore volume distribution by a mercury intrusion method, the electrode mixture layer satisfies:
	a ratio P1/P2 within a range of 2 or more and less than 8, and
	a ratio S1/S2 within a range of 3 or more and less than 10,
	where P1 is a value [mL/g] of a maximum logarithmic differential pore volume in a pore diameter range of 0.1 µm or more and 1 µm or less in the logarithmic differential pore volume distribution and P2 is a value [mL/g] of a logarithmic differential pore volume for a pore diameter of 0.03 µm in the logarithmic differential pore volume distribution, and
	S1 is an integrated value in a pore diameter range of 0.1 µm or more and 1 µm or less in the logarithmic differential pore volume distribution and S2 is an integrated value in a pore diameter range of more than 0 µm and less than 0.1 µm in the logarithmic differential pore volume distribution.”
Ito does not provide details regarding the aspect ratio of the flat graphite.
However, as mentioned previously, Ito teaches that modifying the shape and diameter of the active material, the conductive material, and the pressure during press molding is a matter of routine experimentation that affects the porosity and pore diameters of the electrode, which further impacts cycle and durability characteristics [0019]. 
It would therefore be obvious, absent data showing criticality or unexpected results, for one of ordinary skill in the art to modify the shape of the flat graphite of Ito as a matter of routine experimentation, as taught by Ito, to arrive at the claimed aspect ratio with a reasonable expectation of success in providing a suitable positive electrode with favorable cycle characteristics. Modified Ito therefore renders obvious the claim limitation “[the particles of the first carbon material] being flat particles having an aspect ratio within a range of 1.5 to 2.”

Furthermore, in Example 1, Ito discloses a weight ratio C1/C2 of the flat graphite to the carbon black of approximately 1.13 and thus fails to disclose a weight ratio C1/C2 of the conductive particles between 0.2 and 1. However, as mentioned previously, Ito teaches that using two types of conductive materials having different shapes and dimensions allows for the porosity and pore diameter of the positive electrode mixture to be more easily adjusted to desired ranges [0014]. Additionally, in alternative embodiments, Ito discloses various weight ratios C1/C2, including 0 (Examples 9 and 10), 1 (Example 7), 0.24 (Example 6), among others (Table, pg. 27).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ratio of the conductive materials as a matter of routine experimentation, and as taught by Ito, to arrive at the claimed ratio of 0.2 or more and less than 1 with a reasonable expectation of success in providing a suitable positive electrode with favorable cycle characteristics.
Modified Ito therefore renders obvious the claim limitation “a weight ratio C1/C2 being within a range of 0.2 or more and less than 1, where C1 is a weight of the particles of the first carbon material contained in the electrode mixture layer, and C2 is a weight of the particles of the second carbon material contained in the electrode mixture layer.”

Ito additionally fails to disclose carbon black particles having a particle diameter between 0.5 µm and 2 µm.
Kim discloses a positive electrode composition including a positive active material, a spherically shaped conductive material, and a sheet shaped conductive material [0034]. 
The sheet-shaped conductive material may include sheet-shaped graphite, graphene, flake-shaped carbon, and combinations thereof [0043]. Additionally, the sheet-shaped conductive material may have a long diameter of about 4 µm to about 7 µm such that the electrical conductivity of the positive electrode may be improved, adherence to the electrode may be improved, and the degree of swelling of the positive electrode during the charging cycle may be reduced. The spherically-shaped conductive material may be carbon black or acetylene black [0041] and additionally may have an average particle diameter of about 1 nm to about 500 nm [0042].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the particle size of the carbon black of Ito as a matter of routine experimentation, as taught by Ito, to be 500 nm, as taught by Kim, with a reasonable expectation of success in providing a suitable conductive material for use with a flake-shaped graphite conductive material in forming a positive electrode with favorable cycle characteristics.
Modified Ito therefore renders obvious the claim limitations “the particles of the second carbon material having an average particle size d2 within a range of 0.5 µm or more and less than 2 µm, and
an average particle size ratio d1/d2 is within a range of 2 or more and 14 or less, where d1 is an average particle size of the particles of the first carbon material and d2 is an average particle size of the particles of the second carbon material” 
because 500 nm is within the claimed range of 0.5 µm or more and less than 2 µm (500 nm is 0.5 µm). The combination of the modified carbon black and the flake graphite above would also result in a ratio d1/d2 of approximately 8-10, which is also within the claimed range of 14 or less.

Ito additionally does not provide Raman spectra for the conductive particles.
Kano discloses a nonaqueous electrolyte battery including a positive electrode material layer comprised of a positive electrode active material and a first conductive agent (Abstract). Kano teaches a Raman chart obtained via Raman spectroscopy for the first conductive agent in which a D-band appears at approximately 1350 cm-1 and a G-band at approximately 1590 cm-1 [0012]. Examples of the first conductive agent include carbonaceous materials having low crystallinity, such as carbon black [0016]. A preferred ratio of the integrated intensity of the D-band to the G-band for the first conductive agent is more than 0.6 and not more than 10 to ensure suitable crystallinity and electrical conductivity [0016]. The aforementioned ratio is equivalent to a G/D ratio of 0.1 to 1.67.
Kano discloses that the positive electrode active material layer may additionally include a second conductive agent having similar located D- and G- bands, but with an integrated intensity ratio D/G ranging from 0 to 0.6 [0021]. This second conductive agent may include carbonaceous material having high crystallinity, such as graphite [0021]. Kano teaches that including a second conductive agent further electrically connects electronic conduction networks, formed from the first conductive agent, to promote better cycle properties [0021]. The D/G ratio for the second conductive agent discussed above is equivalent to a G/D ratio greater than 1.67
In one embodiment (Example 6), carbon black was used as the first conductive agent and exhibited a D/G ratio of 0.73 [0155]. The second conductive agent in Example 6 was graphite, which displayed a D/G ratio of 0.49 [0088].
It would therefore be obvious to one of ordinary skill in the art, absent data showing criticality or unexpected results, to select the carbon black and graphite conductive assistants of Ito such that they have D/G ratios of 0.73 and 0.49, respectively, as taught by Kano, with a reasonable expectation of success in selecting suitably crystalline materials to form conductive pathways in the positive electrode.
Modified Ito therefore renders obvious the claim limitations “the particles of the first carbon material satisfy an intensity ratio G1/D1 within a range of 2 or more and less than 4 in a Raman spectrum of the electrode mixture layer, where G1 is an intensity of a G1 band whose peak top appears in a range of 1550 cm-1 to 1650 cm-1, and D1 is an intensity of a D1 band whose top peak appears in a range of 1300 cm-1 to 1400 cm-1 in the Raman spectrum,
the particles of the second carbon material satisfy an intensity ratio G2/D2 within a range of 1 or more and less than 1.5 in the Raman spectrum, where G2 is an intensity of a G2 band whose peak top appears in a range of 1550 cm-1 to 1650 cm-1 in the Raman spectrum, and D2 is an intensity of a D2 band whose peak top appears in a range of 1300 cm-1 to 1400 cm-1”
because the D/G ratio of 0.73 for the carbon black corresponds with a G2/D2 ratio of 1.37 and the D/G ratio of 0.49 for the graphite corresponds with a G1/D1 ratio of 2.04, both of which are within the respectively claimed ranges.

Regarding claim 4, Modified Ito renders obvious the electrode according to claim 1 as set forth above. Modified Ito further reads on the claim limitation “wherein the particles of the first carbon material are at least one type of particles selected from the group consisting of graphite particles, graphene particles, and carbon fiber particles” because the first carbon material is graphite.

Regarding claim 5, Modified Ito renders obvious the electrode according to claim 1 as set forth above. Furthermore, in Example 1, Ito discloses a weight ratio C1/C2 of the flat graphite to the carbon black of approximately 1.13 and thus fails to disclose a weight ratio C1/C2 of the conductive particles between 0.2 and 1. However, as mentioned previously, Ito teaches that using two types of conductive materials having different shapes and dimensions allows for the porosity and pore diameter of the positive electrode mixture to be more easily adjusted to desired ranges [0014]. Additionally, in alternative embodiments, Ito discloses various weight ratios C1/C2, including 0 (Examples 9 and 10), 1 (Example 7), 0.24 (Example 6), among others (Table, pg. 27). Ito thus discloses weight ratios on either side of the claimed ratio of 0.3 or more and less than 1.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ratio of the conductive materials as a matter of routine experimentation, and as taught by Ito, to arrive at the claimed ratio of 0.3 or more and less than 1 with a reasonable expectation of success in providing a suitable positive electrode with favorable cycle characteristics.
Modified Ito therefore renders obvious the claim limitation “wherein the weight ratio C1/C2 is within a range of 0.3 or more and less than 1.”

Regarding claim 6, Modified Ito renders obvious the electrode according to claim 1 as set forth above. Ito further discloses that the positive active material may be an oxide containing lithium and a transition metal element, including lithium nickel manganese cobaltate, for example [0012]. Ito also teaches that the positive electrode active material preferably has a particle size between 1 and 30 µm [0013]. Furthermore, the shape and particle diameter of the active material may be adjusted to modify the pore distribution of the electrode [0019]. Ito does not provide additional details regarding the stoichiometric proportions of the lithium composite oxide.
Kim discloses a positive electrode composition including a positive active material, a spherically shaped conductive material, and a sheet shaped conductive material [0034]. Kim further discloses wherein the positive active material includes a lithium nickel cobalt manganese-based oxide and may be present as compounds represented by the chemical formula LiaNi1-b-cMnbCocO2- wherein 0.90 ≤ a ≤ 1.8, 0 ≤ b ≤ 0.5, 0 ≤ c ≤ 0.05 [0050].
Kim discloses one embodiment of a positive electrode comprised of LiNi1/3Co1/3Mn1/3O2 as a positive active material layer, 1 wt.% of a synthetic flake graphite as a sheet-shaped conductive material, and 3 wt.% of carbon black as a spherically-shaped conductive material [0082]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select LiNi1/3Co1/3Mn1/3O2 as the positive active material in the electrode of Modified Ito with a reasonable expectation of success in forming a suitable positive electrode with graphite and carbon black conductive materials. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended purpose. See MPEP 2144.07.
Modified Ito therefore renders obvious the claim limitations “wherein the active material has a particulate shape, 
	the secondary particles of the active material particles have an average secondary particle size within a range of 3 µm or more and less than 10 µm, and
the active material contains a composite oxide represented by a general formula: 
LiaNi(1-x-y)CoxMnyO2, and in the general formula, 0.9 ≤ a ≤ 1.2, 0 < x ≤ 0.4, and 0 < y < 0.35” 
because the particle size range claimed is wholly encompassed by the range disclosed by Ito. 
Furthermore, it is the examiner’s position that the presence of a binder necessarily results in the aggregation of the particulate active material to form secondary particles in the positive electrode of Modified Ito. Therefore, Modified Ito renders obvious the claim limitation “active materials particles contain secondary particles formed by aggregation of primary particles.” 
 However, if the presence of binder alone was found to not results in an aggregation of the primary particles, it would further be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the positive active material, as taught by Ito, such that the active material particles comprises aggregates of the particles with a reasonable expectation of success in providing a positive electrode with a structure having an appropriately conductive framework, as is commonly known in the art.

Regarding claim 7, Modified Ito renders obvious the electrode according to claim 1 as set forth above. Ito further discloses that the ratio of the conductive material to the active material is preferably between 2 parts by mass or more to 15 parts by mass or less with respect to 100 parts by mass of the positive electrode active material [0007]. Ito does not provide details regarding the specific surface area of the conductive materials nor the active material.
However, the area of the active material, claimed as A1, and the area of the conductive assistance, claimed as A2, directly result from the weight ratios of the materials and their corresponding surface areas. Therefore, both areas with respect to the total cross-sectional area may be understood as a weighted average of the specific surface area of the active and conductive materials. While Ito does not teach the specific surface area specifically of either material, Ito does teach that the shape and size of both may be adjusted to result in a desired porosity/pore distribution, which further influences cycle performance and durability.
It would therefore be obvious, absent evidence of criticality or unexpected results, for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape and the size of the active material and conductive materials in the positive electrode of Modified Ito as a matter of routine experimentation to arrive at the claimed area ratio with a reasonable expectation of success in providing a positive electrode with a suitable conductive framework and porosity. Modified Ito therefore renders obvious the claim limitations “wherein an area ratio A2/A1 is within a range of 0.1 or more and 0.4 or less, wherein A1 is an area [µm2] of the active material contained in 1 µm2 of a cross-section of the electrode mixture layer, and A2 is an area [µm2] of the conductive assistant contained in 1 µm2 of the cross-section.”

Regarding claim 8, Modified Ito renders obvious the claim limitations of the electrode according to claim 1 as set forth above. Ito further discloses that the positive electrode of claim 1 may be combined with an electrolyte comprised of LiPF6 dissolved in a solvent of ethylene carbonate and ethyl methyl carbonate and further combined with a negative electrode [0027]. Modified Ito therefore renders obvious the claim limitations:
 “A nonaqueous electrolyte battery comprising:
	the electrode according to claim 1 as a positive electrode;
	a negative electrode; and
	a nonaqueous electrolyte”
	because the solvent is not water and thus the electrolyte is nonaqueous.

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that the electrode mixture layer disclosed by Kim does not disclose or suggest the amended independent claim 1 (pg. 9, Remarks). Specifically, regarding the 102 rejection of independent claim 1, Applicant alleges that Kim does not teach a substantially identical positive electrode mixture and thus the claimed features regarding the Raman spectra and pore distribution may not be presumed inherent (pg. 11). However, Applicant’s amendments to independent claim 1 necessitated further search and consideration and the resulting rejection set forth in this Office Action relies on the combined teachings of Ito, the aforementioned Kim and Kano, as set forth above in the analysis of claim 1. The arguments directed toward the teachings of Kim alone are thus considered moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./
Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728